EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Armon Shahdadi, registration o. 70, 728 on 8/2/2021.
The application has been amended as follows: 

In Claims
1.         (Currently Amended) A method for providing user flow insights relative to application process implementations, the method comprising: 
receiving, with a server, event information corresponding to events occurring on a plurality of devices as part of processes implemented by applications on the plurality of devices;
identifying a series of events based on event status and timestamp information included in the event information, the series of events defining a user flow that corresponds to an implementation of one of the processes;
packaging portions of the event information corresponding to one or more series of events into user flow information based at least on the timestamp information, the user flow information defining one or more user flows;
classifying a first portion of user flows for a first process as successful user flows and a second portion of user flows for the first process as unsuccessful user flows;
transmitting the first and second portions of user flows from the server to a user device that includes a graphical user interface (“GUI”);
displaying, on the GUI,  graph that compares the successful user flows and the unsuccessful user flows for the first process over a period of time 
in an instance where a user selects a graphical element associated with one of the unsuccessful user flows for the first process, displaying, on the GUI: 
a series of events representing the unsuccessful user flow; and
a device type related to the series of events


8.    (Currently Amended) A non-transitory, computer-readable medium comprising instructions that, when executed by a processor, perform stages for providing user flow insights relative to application process implementations, the stages comprising:
receiving, with a server, event information corresponding to events occurring on a plurality of devices as part of processes implemented by applications on the plurality of devices;
identifying a series of events based on event status and timestamp information included in the event information, the series of events defining a user flow that corresponds to an implementation of one of the processes;

classifying a first portion of user flows for a first process as successful user flows and a second portion of user flows for the first process as unsuccessful user flows;
transmitting the first and second portions of user flows from the server to a user device that includes a graphical user interface (“GUI”);
displaying, on the GUI,  graph that compares the successful user flows and the unsuccessful user flows for the first process over a period of time 
in an instance where a user selects a graphical element associated with one of the unsuccessful user flows for the first process, displaying, on the GUI: 
a series of events representing the unsuccessful user flow; and
a device type related to the series of events


15.    (Currently Amended) A system for providing user flow insights relative to an application, comprising:
a non-transitory, computer-readable storage medium that includes instructions; and a processor that executes the instructions to perform stages comprising:

identifying a series of events based on event status and timestamp information included in the event information, the series of events defining a user flow that corresponds to an implementation of one of the processes;
packaging portions of the event information corresponding to one or more series of events into user flow information based at least on the timestamp information, the user flow information defining one or more user flows;
classifying a first portion of user flows for a first process as successful user flows and a second portion of user flows for the first process as unsuccessful user flows;
transmitting the first and second portions of user flows from the server to a user device that includes a graphical user interface (“GUI”);
displaying, on the GUI,  graph that compares the successful user flows and the unsuccessful user flows for the first process over a period of time 
in an instance where a user selects a graphical element associated with one of the unsuccessful user flows for the first process, displaying, on the GUI: 
a series of events representing the unsuccessful user flow; and
a device type related to the series of events


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The arguments in applicant’s remarks filed on 7/27/2021 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations “classifying a first portion of user flows for a first process as successful user flow and a second portion of user flows for the first process as unsuccessful user flows,  displaying ... a graph that compares the successful user flows and the unsuccessful user flows for the first process over a period of time, in an instance where a user selects a graphical element associated with one of the unsuccessful user flows for the first process, displaying, on the GUI: a series of events representing the unsuccessful user flow; and a device type related to the series of events” (remarks, pages 10-13).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL KHATRI/            Primary Examiner, Art Unit 2191